Citation Nr: 1008229	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.

2.  Whether new and material evidence has been submitted that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for bilateral knee disorder.

4.  Whether new and material evidence has been submitted that 
is sufficient to reopen claim of entitlement to service 
connection for bilateral leg disorder.

5.  Entitlement to service connection for residuals of food 
poisoning, including a seizure disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 
1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased rating for diabetes mellitus and service connection 
for residuals of food poisoning.  The decision also declined 
to reopen previously denied claims of entitlement to service 
connection for a bilateral leg disorder, a bilateral knee 
disorder, and PTSD.  Timely appeals were noted from that 
decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on September 10, 2008.  A copy of the 
hearing transcript has been associated with the file.

The issues of service connection for residuals of food 
poisoning and a bilateral leg disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is treated with oral 
hypoglycemic agents, insulin injections, and restricted diet.  
The evidence of record does not show restriction of 
activities that is due to diabetes mellitus; ketoacidosis or 
hypoglycemic reactions requiring hospitalization; or twice 
monthly visits to a diabetic care provider.  There is no 
evidence of diabetes-related neuropathy of the lower 
extremities.

2.  A February 2006 Board decision denied service connection 
for PTSD on the basis that there was no diagnosis of PTSD.  

3.  Evidence received since the February 2006 decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.

4.   Resolving all doubt in the Veteran's favor, PTSD was 
incurred during service.

5.  A February 2006 Board decision denied service connection 
for a bilateral knee disorder on the basis that the disorder 
was not incurred or aggravated in active service.    

6.  The evidence received since the February 2006 Board 
decision does not raise a reasonable possibility of 
substantiating the claim.

7.  An April 2002 rating decision denied service connection 
for bilateral leg disability; the Veteran did not appeal this 
decision within one year of being notified.

8.  The evidence received since the April 2002 decision 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral leg disability.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R.      §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2009). 

2.  The February 2006 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2005).

3.  Evidence received since the February 2006 rating decision 
is new and material, and the Veteran's claim of service 
connection for PTSD is reopened.  38 U.S.C.A.   § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

4.  PTSD is related to active duty.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

5.  A February 2006 Board decision denying service connection 
for a bilateral knee disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38. C.F.R. § 20.1100 (2005).

6.  Evidence received since the February 2006 Board decision 
is not new and material, and the Veteran's service connection 
claim for degenerative joint disease of the bilateral knees 
(claimed as a bilateral knee disorder) is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  An April 2002 rating decision denying service connection 
for bilateral leg disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

8.  Evidence received since the April 2002 rating decision is 
new and material, and the Veteran's service connection claim 
for bilateral leg disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2005, June 2006, and June 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established.  The 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by 
the June 2006 letter.  

The U.S. Court of Appeals for Veterans Claims (Court), in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the Veteran 
that, to substantiate a claim, he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the VCAA correspondence in 
light of the Federal Circuit's decision, the Board finds that 
the Veteran has received 38 U.S.C.A. § 5103(a) compliant 
notice as to his increased rating claim.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim for an increased rating for 
diabetes mellitus.  The Veteran has not been examined in 
conjunction with his applications to reopen previously denied 
claims of entitlement to service connection for residuals of 
bilateral leg contusions and degenerative joint disease of 
the bilateral knees; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f) ; 38 
C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty 
to provide the Veteran a VA examination if the claim is not 
reopened.  

A medical examination on the issue of service connection for 
PTSD is not necessary because, as will be discussed below, 
service connection for PTSD is warranted on the evidence 
already of record.  Thus, the Board is satisfied that the 
duties to notify and assist have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

By rating decision dated April 2002, service connection was 
established for diabetes mellitus, effective October 25, 
2001.  The RO assigned a 20 percent disability rating under 
38 C.F.R. § 4.104, Diagnostic Code 7913.  The present claim 
for an increased rating for diabetes mellitus was filed in 
September 2005.  The Veteran claims that he has restricted 
activities and numbness and tingling in his lower extremities 
attributable to diabetes mellitus.  

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling. A rating of 
40 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is for application when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Note 
(1) requires that VA evaluate compensable complications of 
diabetes mellitus separately unless they are used to support 
a 100 percent rating.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913. 

As a preliminary matter, the Board notes that service 
connection has been established for erectile dysfunction as 
secondary to service-connected diabetes mellitus.  This 
disorder has been separately rated.  As such, it shall not be 
considered in the evaluation of the service-connected 
diabetes mellitus.  38 C.F.R.   § 4.14; see also 38 C.F.R. § 
4.120, Diagnostic Code 7913, Note (1).  As to the assertions 
of numbness and tingling of the lower extremities as a 
complication of diabetes mellitus, testing accomplished 
during a February 2009 VA neurological consult showed no 
evidence of neurological abnormalities in the lower 
extremities.  Thus, there is no evidence of neuropathy as a 
complication of diabetes mellitus.  

The Veteran received a VA examination in June 2006.  He was 
insulin-dependent and followed a diet restricted to 2300 
calories per day.  He reported no ketoacidosis or 
hypoglycemic reactions causing hospitalization.  He exercised 
daily and had no restriction of activities due to his 
diabetes mellitus.  He saw his diabetic care provider every 6 
months.  The examiner diagnosed well-controlled diabetes 
mellitus, with no limitation of activities.

VA clinical notes from 2004 to 2009 show that the Veteran 
reported for diabetic care every 3 to 6 months.  At each 
appointment, the Veteran's diabetes mellitus symptomatology 
was largely unchanged from the findings contained within the 
June 2006 examination report.

During his September 2008 hearing, the Veteran testified that 
his activities were limited because he had to be vigilant 
about eating at certain time intervals.  Although the Veteran 
may find this limiting, it does not rise to the level of an 
actual restriction on activities of daily living, such as the 
ability to dress, ambulate, or feed oneself, that is 
contemplated in Diagnostic Code 7913.

Records received from the Social Security Administration show 
that the Veteran reported an inability to engage in certain 
household chores, such as cleaning and mowing the lawn.  
However, these statements lack credibility when compared with 
the diabetic care notes dating from 2004 to 2009, as well as 
the June 2006 VA examination report, in which the Veteran 
reported daily exercise and no restriction of activities.  
The Board notes that statements made to clinicians for the 
purpose of treatment are inherently of greater probative 
weight than those made for purposes of accessing disability 
benefits.  

Although the Veteran's service-connected diabetes requires 
insulin and a restricted diet, the evidence fails to show 
restriction of activities due to diabetes mellitus or 
episodes of ketoacidosis or hypoglycemic episodes requiring 
hospitalization or twice a month visits to a diabetic care 
provider.  Consequently, an evaluation in excess of 20 
percent for diabetes mellitus is not warranted.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  There are no other applicable 
Diagnostic Codes under which the Veteran may be entitled to 
an increased disability evaluation for diabetes mellitus.  

In Hart v. Mansfield, No. 05-2424, slip op. at 3 (U.S. Vet. 
App. Nov. 19, 2007), the Court of Appeals for Veterans Claims 
(Court) held that where a lengthy adjudication of an 
increased rating claim may have resulted in an increase in 
severity of the service-connected disorder during the 
pendency of the claim, staged ratings should be considered.  
Although the present claim has been pending for several 
years, the record contains no evidence of an increase in 
severity of the Veteran's residuals of a left radius fracture 
with resection since the filing of his claim.  The weight of 
the credible evidence demonstrates that the manifestations of 
the Veteran's service-connected diabetes mellitus have 
warranted no more than a 20 percent rating during this 
period.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected diabetes mellitus presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

New and Material Evidence

Service connection for bilateral leg disability was last 
denied in a rating decision dated in April 2002.  Service 
connection for PTSD and a bilateral knee disorder was last 
denied in a Board decision issued in February 2006.  Since 
these decisions are the last final decisions on these 
matters, the Veteran's service connection claims for 
residuals of bilateral leg disability, bilateral knee 
disability, and PTSD may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.



a. Bilateral Leg Disability 

Service connection for bilateral leg disability was initially 
denied by rating decision dated August 2002, on the grounds 
that there was no evidence of a chronic disability resulting 
from the in-service leg contusions.  Specifically, the 
decision noted that while the Veteran complained of bilateral 
leg pain as a result of a combat injury, there were no 
clinical findings of chronic leg disability related to 
service.  The decision was not appealed and is final.  See 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

The application to reopen the claim of service connection for 
bilateral leg disability was filed in June 2006.  A VA 
clinical note dated July 2006 shows that the Veteran 
complained of excessive swelling (edema) in the legs, and was 
diagnosed with stasis edema.  There is nothing indicative a 
nexus to service or a service-connected disorder, but the 
Veteran has not been afforded a VA examination to determine 
the etiology of the stasis edema.  Since a basis for the 
previous denial was the lack of a showing of a bilateral leg 
disability, the additional evidence is both new and material; 
there is a reasonable possibility of establishing the claim.  

As new and material evidence has been submitted since the 
last final denial of the Veteran's claim, the claim is 
reopened.

b. Bilateral Knee Disorder

Service connection for a bilateral knee disorder was 
initially denied by rating decision dated April 2002.  A 
timely appeal was filed, and the Board confirmed the denial 
of service connection in a decision dated February 2006.  It 
was concluded that that there was no evidence of a chronic 
disabling condition resulting from in-service knee injuries.  
Specifically, the decision noted that while the Veteran 
complained of bilateral knee pain as a result of a combat 
injury, there was no showing that current knee disability, 
including arthritis, was related to service.  The Board 
decision was not appealed and is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

The present application to reopen the claim for service 
connection for a bilateral knee disorder was filed in June 
2006.  Newly received evidence includes the Veteran's 
statements concerning the in-service knee injuries and a 
continuity of symptomatology since service, as well as VA 
clinical notes reflecting the presence of bilateral knee 
disability, including arthritis.  None of the newly received 
medical evidence of record relates current knee disability to 
the Veteran's service.  The application to reopen was denied 
by rating decision dated March 2007, on the basis that no new 
and material evidence had been submitted.

The Board agrees that no material evidence has been received 
since the last final denial in February 2006, either by 
itself or when considered with the previous evidence of 
record, that relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
establishing the claim.  38 C.F.R. § 3.156.  The showing of 
current knee disability, including degenerative joint disease 
of the knees is cumulative to evidence previously of record, 
as evidence of current knee disability was previously of 
record.  The lay statements as to in-service incurrence of a 
bilateral knee injury and continuity of symptomatology are 
also cumulative to the Veteran's previous claim that current 
knee disability was related to service.  What was missing 
before and still is missing is competent evidence that 
current knee disability is related to service, including any 
injury to the knees during active duty.  Thus, the additional 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of establishing the claim.  

As no new and material evidence has been submitted since the 
last final denial of the Veteran's claim, the claim is not 
reopened.

c.  PTSD

Service connection for PTSD was initially denied by rating 
decision dated April 2002, on the grounds that there was no 
diagnosis of PTSD.  A timely appeal was filed, and the Board 
confirmed the denial of service connection in a decision 
dated February 2006.  The Board decision was not appealed and 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

On review, the Board finds that the Veteran has submitted new 
and material evidence that is sufficient to reopen the claim 
of entitlement to service connection for PTSD.  Specifically, 
in March 2009, the Veteran was diagnosed with PTSD based upon 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition criteria.  See 38 C.F.R. § 3.156, 4.125(a).  This new 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, that the Veteran has a 
current diagnosis of PTSD, and raises a reasonable 
possibility of establishing the claim.  Therefore, presuming 
its credibility, the evidence is new and material.  Such new 
and material evidence having been received, the appeal is 
granted insofar as the previously denied claim of entitlement 
to service connection for PTSD is reopened.  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  Section 3.304(f) provides that if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).

The Veteran has been diagnosed with PTSD, which he attributes 
to his service.  The March 2009 diagnosis of PTSD discusses 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition and specifically 
states how the Veteran's symptomatology meets those criteria.  
During the March 2009 interview, the Veteran stated that his 
symptoms had their onset during combat participation and the 
receipt of a combat-related injury, and the diagnosis of PTSD 
was rendered as a result of the combat-related stressor.  

Although there is no evidence of a combat injury on the 
Veteran's discharge examination or his DD 214, a Form DD 215 
was issued in October 2005, noting the receipt of a Purple 
Heart.  The Board thus finds that the appellant is a combat 
Veteran and his assertions as to combat-related stressors are 
presumed true as they are consistent with his service.
  
Resolving all doubt in the Veteran's favor, the Board finds 
that service connection for PTSD is warranted.  The Veteran 
has a diagnosis of PTSD that comports with DSM-IV criteria.  
Participation in combat and the receipt of combat-related 
injury has been verified, and the March 2009 diagnosis was 
rendered on the basis of combat participation.  Thus, 
entitlement to service connection for PTSD is established by 
the evidence of record.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, to include peripheral neuropathy of the lower 
extremities as a diabetes-related complication, is denied.

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral leg disability is reopened; to this 
extent the appeal is allowed.  

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a bilateral knee disorder is not reopened.  

New and material evidence to reopen a claim of service 
connection for PTSD has been received, and service connection 
for PTSD is granted.  


REMAND

The Veteran has claimed service connection for residuals of 
food poisoning.  A November 1969 service treatment record 
shows that the Veteran was treated for convulsions, which 
were attributed to food poisoning.  There was no further 
treatment for convulsions or other residuals of food 
poisoning during service, nor was any related disability 
noted on his discharge examination.  However, during his 
September 2008 hearing, the Veteran testified that he had a 
seizure in 1993 or 1994 and was hospitalized.  There is no 
indication in the record that an attempt was made to obtain 
the Kirtland Air Force Base hospital records.  

Regulations state that VA will make attempts to obtain 
records in the custody of a Federal department until it is 
determined that the records do not exist or that further 
efforts would be futile. 38 C.F.R. § 3.159(c)(2).  Thus, upon 
remand, a request should be made for records of the Veteran's 
treatment for seizures at Kirkland Air Force Base in 1993 or 
1994.  

The Veteran has not been afforded a VA examination to 
determine if he has any chronic residuals of the food 
poisoning, including a seizure disability or whether his 
stasis edema in the lower extremities is related to leg 
contusions in service.  Thus, there is insufficient competent 
medical evidence for VA to make a decision on his claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, request 
that all records of the Veteran's 
hospitalization for a seizure disorder at 
Kirkland Air Force Base in 1993 and 1994 
be provided for inclusion with the claims 
folder.  If such records are unavailable, 
a negative response must be obtained.

2.  After completion of the above, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any residuals of food poisoning, including 
a claimed seizure disorder.  The Veteran's 
VA claims folder, including a copy of this 
remand, must be made available to the 
examiner. Any diagnostic testing deemed to 
be necessary by the examiner should be 
accomplished.  For any neurological 
disability found, the examiner should 
indicate whether it is at least as likely 
as not (e.g. a 50/50 probability) that it 
is related to his military service, to 
include the November 1969 in-service 
episode of food poisoning. 

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any stasis edema in the lower 
extremities.  The Veteran's VA claims 
folder, including a copy of this remand, 
must be made available to the examiner. 
Any diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  If stasis edema is found, 
the examiner should indicate whether it is 
at least as likely as not (e.g. a 50/50 
probability) that it is related to his 
military service, to include the 
contusions to the legs the Veteran 
incurred during combat service. 

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


